Opinion issued October 1, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00801-CV
———————————
In
re james shu, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, James Shu, has filed a petition
for writ of mandamus.  Relator challenges
the trial court’s August 27, 2010 “Order Granting Motion to Vacate.”[1]  
          
 
          We deny
relator’s petition for writ of mandamus. 

PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




[1]           The
respondent is The Honorable Al Bennett, Presiding Judge of the 61st Judicial
District Court of Harris County.  The
underlying suit is James Shu v. Di Yu,
Fujin (Shanghai) Restaurant, and YWHC, L.L.C., No. 2009–46275 (61st Dist.
Court, Harris County, Tex.).